DETAILED ACTION

This is the initial Office action based on the application filed on May 31, 2019. Claims 21-40 are currently pending and have been considered below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,354,188. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘188 Patent comprise a combination of limitations that are present in the instant claims. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify the ‘188 Patent to come up with the instant claims by merely rearranging certain limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-25, 32-34 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Woytowitz et al (US Patent Application Publication 2012/0197862) in view of Dave et al (US Patent Application Publication 2015/0154193).


	Claim 21: Woytowitz discloses a system comprising: a processing device; and a computer-readable storage medium storing machine-readable instructions which, when executed by the processing device, cause the processing device to: 
access domain-specific information items, the domain-specific information items providing unstructured information relating to a particular subject matter domain [0047]. [See at least “unstructured electronic documents” at a particular location.]
identify a plurality of relations between entities in the unstructured information provided by the domain-specific information items, wherein respective relations identify first entities, second entities, and relationships between the first entities and the second entities [0046, 0048]. [See at least identifying subjects, objects and their relationships.]
generate confidence score information for individual relations to provide scored relations, the confidence score information reflecting relative confidence that the scored relations are truthful [0054, 0056]. [See at least calculating confidence scores for entities and associating them with each other based on the score. Also see Dave [0030-0031].]

However, Woytowitz alone does not explicitly disclose output final extracted relations by selecting a subset of the scored relations based at least on the confidence score information.
Woytowitz [0061, 0068, 0071] discloses the output to a data store of scored relations and Dave [0029-0031] further discloses storing facts, which describe a relationship, based on a particular score threshold.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Woytowitz with Dave. One would have been motivated do so in order to store only the most relevant data.
Claim 22: Woytowitz as modified discloses the system of Claim 21 above, and Woytowitz further discloses access the domain-specific information items by receiving an information feed associated with the particular subject matter domain [0047].
Claim 23: Woytowitz as modified discloses the system of Claim 21 above, and Woytowitz further discloses access the domain-specific information items by retrieving the domain-specific information items from a domain-specific corpus of information items associated with the particular subject matter domain [0046-0048].
Claim 24: Woytowitz as modified discloses the system of Claim 23 above, and Woytowitz further discloses select a plurality of information items to include in the domain-specific corpus from a larger collection of information items provided by one or more information sources [0046-0048].
Claim 25: Woytowitz as modified discloses the system of Claim 24 above, and Woytowitz further discloses select the plurality of information items using a domain classifier having a machine-trained model [0075]. 
Claim 32: Woytowitz discloses a method implemented by one or more computing devices, the method comprising: 
accessing domain-specific information items, the domain-specific information items providing unstructured information relating to a particular subject matter domain [0047]. [See at least “unstructured electronic documents” at a particular location.]
identifying a plurality of relations between entities in the unstructured information provided by the domain-specific information items, wherein respective relations identify first entities, second entities, and relationships between the first entities and the second entities [0046, 0048]. [See at least identifying subjects, objects and their relationships.]

However, Woytowitz alone does not explicitly disclose selecting a subset of the plurality of relations as final extracted relations; and outputting the final extracted relations.
Woytowitz [0061, 0068, 0071] discloses the output to a data store of scored relations and Dave [0029-0031] further discloses storing subsets of information, which describe a relationship, based on a particular score threshold.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Woytowitz with Dave. One would have been motivated do so in order to store only the most relevant data.
Claim 33: Woytowitz as modified discloses the method of Claim 32 above, and Woytowitz further discloses wherein selecting the subset comprises: 
generating confidence score information for individual relations to provide scored relations, the confidence score information reflecting relative confidence that the scored relations are truthful [0054, 0056]. [See at least calculating confidence scores for entities and associating them with each other based on the score. Also see Dave [0030-0031].] 
selecting the subset based at least on the confidence score information [0054, 0056].
Claim 34: Woytowitz as modified discloses the method of Claim 32 above, and Woytowitz further discloses generating a domain-specific corpus; and accessing the domain-specific information items in the domain-specific corpus [0046-0048].
Claim 37: Woytowitz as modified discloses the method of Claim 32 above, and Woytowitz further discloses wherein outputting the final extracted relations comprises adding the final extracted relations to an ontology [0062, 0071, 0074]. [See at least storing clusters, which are analogous to an ontology, of data.]
Claim 38: Woytowitz as modified discloses the method of Claim 37 above, and Woytowitz further discloses wherein outputting the final extracted relations comprises providing the final extracted relations to one or more knowledge-consuming applications [0062].
Claim 39: Woytowitz as modified discloses the method of Claim 38 above, and Woytowitz further discloses the one or more knowledge-consuming applications comprising a question answering system, a recommendation system, and a personal assistant [0062].




Claims 26-31 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Woytowitz et al (US Patent Application Publication 2012/0197862) in view of Dave et al (US Patent Application Publication 2015/0154193) and further in view of Li et al (US Patent Application Publication 2012/0158703).

Claim 26: Woytowitz as modified discloses the system of Claim 25 above, but Woytowitz alone does not explicitly disclose generate training examples for the machine-trained model of the domain classifier.
However, Li [0052] discloses using “samples in a classification model training”.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Woytowitz with Li. One would have been motivated do so in order to train a data set for more accurate search results.
Claim 27: Woytowitz as modified discloses the system of Claim 26 above, and Li, for the same reasons as above, further discloses: 
obtain a seed corpus of information items associated with the particular subject matter domain [0018]. [See at least “seed elements”.]
expand the seed corpus to obtain an expanded corpus [0023].
obtain at least some of the training examples from the expanded corpus [0052].
Claim 28: Woytowitz as modified discloses the system of Claim 27 above, and Li, for the same reasons as above, further discloses obtain the seed corpus from a first information source [0018].
obtain other information items for the expanded corpus from a second information source [0018].
Claim 29: Woytowitz as modified discloses the system of Claim 28 above, and Li, for the same reasons as above, further discloses the first information source being an online encyclopedia, the second information source comprising other web pages accessible over the World Wide Web [0018].
Li [0018] uses seeds from a plurality of sources. An “online encyclopedia” is interpreted as another web based source such as Wikipedia, which is disclosed by at least Woytowitz at [0047]. 
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Woytowitz with Li. One would have been motivated do so in order to train a data set from various sources for more accurate search results.
Claim 30: Woytowitz as modified discloses the system of Claim 29 above, and Li, for the same reasons as above, further discloses identify the other web pages by identifying hyperlinks from the other web pages to individual information items in the online encyclopedia [0026]. [An “online encyclopedia” is interpreted as another web page.]
Claim 31: Woytowitz as modified discloses the system of Claim 30 above, and Li, for the same reasons as above, further discloses identify the other web pages using a click log or an impression log to determine that the other web pages are related to individual information items in the online encyclopedia [0018-0019]. 
Claim 35: Woytowitz as modified discloses the method of Claim 32 above, but Woytowitz alone does not explicitly disclose the limitations of the instant claim.

However, Li discloses: 
identifying a seed corpus of first domain-specific information items provided by a first information source [0018]. [See at least “seed elements”.]
using the seed corpus to identify training examples for the particular subject matter domain [0052].
training a machine learning model to determine whether individual information items provided by a second information source are associated with the particular subject matter domain [0051]. [A model is trained to identified if it is “representing the probability that d.sub.w belongs to query domain y.”]
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Woytowitz with Li. One would have been motivated do so in order to train a data set for more accurate search results.
Claim 36: Woytowitz as modified discloses the method of Claim 35 above, and Li, for the same reasons as above, further discloses using the machine learning model, classifying information items obtained from a plurality of information sources into a plurality of different subject matter domains; and generating at least one domain-specific corpus for each of the different subject matter domains [0054-0055].


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Woytowitz et al (US Patent Application Publication 2012/0197862) Overell et al (US Patent Application Publication 2011/0307435) and further in view of Dave et al (US Patent Application Publication 2015/0154193).


Claim 40: Woytowitz discloses a computer-readable storage medium storing computer-readable instructions, the computer-readable instructions, when executed by one or more processor devices, performing acts comprising: 
accessing a collection of information items from one or more information sources via a computer network, the information items presenting at least some unstructured information associated with a particular subject matter domain [0047]. [See at least “unstructured electronic documents” at a particular location.]

Overell discloses:
identifying a plurality of sentences in the unstructured information that mention at least two entities [1190]. [See at least sentence of fact triples.]
parsing the plurality of sentences in the unstructured information to obtain parsed sentences [1189-1191]. [See at least parsing of unstructured text.]
identifying a plurality of relations in the parsed sentences, wherein respective relations identify first entities, second entities, and relationships between the first entities and the second entities [1190]. [See at least sentence of fact triples “of the form "Object 1, Relation, Object 2".”]

Dave further discloses:
generating confidence score information for the relations to provide scored relations, the confidence score information reflecting relative confidence that the scored relations are truthful and relate to the particular subject matter domain [0029-0031]. [See at least confidence scores that indicate that information is accurate based on a topic.]
outputting final extracted facts by selecting a subset of the scored relations based at least on the confidence score information [Woytowitz [0061, 0068, 0071] discloses the output to a data store of scored relations and Dave [0029-0031] further discloses storing subsets of information, which describe a relationship, based on a particular score threshold.]
providing access to the final extracted facts to one or more knowledge-consuming computer-implemented applications [See at least Woytowitz [0062].]

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Woytowitz with Overell and Dave. One would have been motivated do so in order to store only the most relevant data.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163